Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended independent claim 1 such that variables R11-R13 in Formulae 1A and 1B are equal to hydrogen.  The previously relied upon rejection to Parham et al. (US 2009/0295275) has been withdrawn in light of these amendments.  The compound which was relied upon by the Examiner necessarily had two t-butyl groups at positions corresponding to one of variables R11-R13.  And while the argument could possibly be made that it would have been obvious to have prepared an analogous compound which has hydrogen atoms at the positions where the t-butyl groups are present, such an obviousness type position would necessarily rely on an improper use of hindsight reconstruction.  To arrive at the compound disclosed in the previous Office action, namely, 
    PNG
    media_image1.png
    219
    318
    media_image1.png
    Greyscale
, several variable assignments need to be applied, and the removal of the t-butyl groups only adds to the number of variable adjustments that would need to be made in order to arrive at one or more compounds satisfying Formula 1 as claimed.
Further search led to a relevant prior art teaching [Parham et al. (US 2012/0202997)].  Parham et al. teaches compounds, such as those taught on page 44, including the compound 
    PNG
    media_image2.png
    207
    305
    media_image2.png
    Greyscale
which satisfy all of the limitations of Formula 1 with the key difference being that linker L11 in the compounds taught by Parham et al. must include a heteroaromatic group, and such groups are excluded from variable L11 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766